DENNIS, Judge.
On March 7, 1975, the trial court orally announced its decision to reject appellants’ rule to obtain custody of two minor children. The record does not contain a formal judgment signed in response to the trial judge’s oral reasons for his decision.
An appeal is premature in the absence of a signed judgment in the record and we must dismiss this appeal ex proprio motu. Louisiana Code of Civil Procedure, Articles 1911 and 2083; Cardean v. Cannon, 307 So.2d 818 (La.App., 3d Cir. 1975); McElwee v. McElwee, 244 So.2d 35 (La.App., 2d Cir. 1971); Advertiser, Division of Independent, Inc. v. Tubbs, 203 So.2d 418 (La.App., 3d Cir. 1967); Kleb v. Choate, 203 So.2d 422 (La.App., 3d Cir. 1967).
For the foregoing reasons, the appeal is dismissed without prejudice at the cost of the appellants.
Dismissed.